C. Allen, J.
The Pub. Sts. c. 146, § 6, provide that, “ when the libellant has left the county in which the parties have lived together, the adverse party still living therein, the libel shall be heard and determined in the court held for that county.” This obviously means, when the libellant has left the county in which the parties have last lived together. These parties last lived together in Norfolk County, the place where unquestionably the libellee had his domicil, and at the time when this libel was brought, as well as when it was heard, he still lived there. By the plain meaning of the statute, the libel must be heard and determined in that county.

Exceptions overruled.